TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-15-00599-CV



      Stephen R. Doroghazi, Cynthia Doroghazi, and Stephen P. Carrigan, Appellants

                                                 v.

 Texas Austin Hotel Realty, Inc.; Interstate Management Company; Interstate Hotels and
  Resorts; Miriam Moorman, Hyatt Corporation; Chris Dixon; Preservation Assessment
   Services, LLC dba Agua Terra Assessments; Fine Family Corporation; Select Hotels
Group, LLC; Fred Branovan; Camden Property Management; Camden Properties; Brown
    Trout Investments, Ltd.; Austin Suites, Ltd.; Aushi Ltd.; Z-K Real Estate; and SL
                                 Tuatara, Ltd., Appellees



     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 353RD JUDICIAL DISTRICT
    NO. D-1-GN-14-001682, HONORABLE AMY CLARK MEACHUM, JUDGE PRESIDING



                            MEMORANDUM OPINION


               The Clerk of this Court filed appellants’ notice of appeal of “order of sanctions” on

September 22, 2015. On September 29, 2015, the Clerk of this Court requested a response from

appellants regarding the basis on which this Court may exercise jurisdiction over this interlocutory

appeal. In response, appellants filed a notice of postponement of appeal, “notifying this Court of

Appellants intent to pursue this appeal when ripe to do so.”

               Because we do not have jurisdiction over this interlocutory appeal, we dismiss it for

want of jurisdiction. See Tex. R. App. P. 42.3(a); Tex. Civ. Prac. & Rem. Code § 51.014 (generally

listing permitted interlocutory appeals).
                                          __________________________________________
                                          Melissa Goodwin, Justice

Before Justices Puryear, Goodwin, and Bourland

Dismissed for Want of Jurisdiction

Filed: October 9, 2015




                                             2